DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  In this instance, “Claim 5” appears to be a typographical error, and should be renumbered as “Claim 29”.
Claims 33-38 are objected to because of the following informalities:  
Claim 33, lines 21-22 should read “pump stroke was a stroke selected from the group”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 21, 27, and 33 each recite improper Markush grouping language.  Claims 21, 27, and 33 each recite a Markush grouping that states “selected from the group that comprises”.  This language uses the improper transitional phrase “comprises” instead of the proper transitional phrase “consisting of”.  Please refer to MPEP 2173.05(h), which states “A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  Likewise, in this instance, the claims are rendered indefinite because it is unclear what other alternatives are intended to be encompassed by the claims.  In the spirit of expeditious prosecution, Applicant should amend Claims 21, 27, & 33 to change “comprising” to “consisting of”, which would overcome this 112(b) rejection.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, Claim 26 depends from Claim 5, which is cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For examination purposes herein, the Examiner has interpreted Claim 26 as depending from Claim 25.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21 & 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0009365 to Litterst et al. in view of US PG-Pub. No. 2009/0019835 to Dingle.
	In regards to Independent Claim 21, and with particular reference to Figures 1-3 & 6, Litterst et al. (Litterst) discloses:

(21)	A beverage system (200; Fig. 6; paras. 2-3) for monitoring flow conditions of a beverage fluid (“flavored coffee”; para. 3) flowing from a micro-ingredient product container (206) through a solenoid pump (204; paras. 52, 56, 73) comprising: at least one solenoid pump (204) comprising a solenoid coil (“solenoid”; para. 56), which, when energized, actuates the solenoid pump; at least one micro-ingredient product container (206) connected to the at least one solenoid pump (para. 74; Fig. 6) wherein the at least one solenoid pump pumps the beverage fluid from the at least one micro-ingredient product container during actuation of the solenoid pump (paras. 61, 74-77); at least one PWM controller (202; para. 73)  configured to energize the at least one solenoid pump (paras. 80-82); a control logic subsystem (205) for controlling the flow of the beverage fluid through the at least one solenoid pump by commanding the PWM controller (paras. 73, 120-135)

Although Litterst discloses much of Applicant's claimed invention, he does not disclose at least one current sensor for sensing the current flow through the solenoid coil and producing an output of the sensed current flow, monitoring the current flow through the at least one solenoid pump by receiving the output from the current sensor via the control logic subsystem, wherein the control logic subsystem uses the sensed current flow through the solenoid coil at a certain time to determine a pump condition, the pump condition selected from a group that comprises a normal pump condition, an abnormal pump condition or a Sold-Out condition of the at least one micro-ingredient product container in the beverage system.  
However, Dingle remedies these deficiencies.  With reference to Figures 1-4, Dingle discloses another fluid delivery system that includes a piston pump 20 driven by a solenoid 36 for pumping liquid from a supply container 28 (paras. 40-42), wherein the piston pump 20 is controlled by a control circuit (Fig. 3) that includes a current sensor (54) for sensing the current flow through the solenoid coil and producing a corresponding output (paras. 21-22, 30, 53-60), a central controller 24 that monitors the current flowing within the solenoid 36 in order to monitor the stroke of the pump (Abstract; paras. 21-30; 49, 52-67), and a control logic subsystem (26) for controlling the flow of the fluid through the pump by commanding the controller (24) and for monitoring the current through the solenoid pump by receiving the output from the current sensor (Abstract; paras. 40, 53, 56), wherein the control logic subsystem (26) uses at least the measured current flow through the solenoid coil to determine a Sold-Out condition of the at least one micro-ingredient product container in the system (paras. 18-20, 24-25, 45, 48, 62-67).  In these disclosures, Dingle discloses that the central controller 24 utilizes a control logic subsystem (i.e. microprocessor 26 and glitch detect circuit 54) that monitors the current flow through the solenoid coil 36 and uses this in order to determine whether the stroke of the solenoid pump 20 moves a volume of fluid out of the solenoid pump that is a predetermined amount of the rated volume per stroke for the solenoid pump (i.e. determines if the pump produces a valid stroke).  Dingle goes on to disclose that this current/stroke monitoring functionality further allows the control system to accurately determine a Sold-Out condition (i.e. depletion) of the product container 28 (paras. 57-67), thereby eliminating the need for a dedicated/expensive volume sensor (para. 48).  Hence, with this control system, Dingle is able to monitor the volume output of the solenoid pump stroke-by-stroke by monitoring solenoid current, thereby allowing for a very accurate calculation of the total volume output by the pump, and thus, accurately determining the sold-out condition of the supply container 28.   By utilizing Dingle’s control circuit (Figs. 3-4) within Litterst’s controller (205), similar volume measurement and supply container monitoring could be obtained, and without damaging or destroying any of Litterst’s originally-intended functionalities.  Such a modification would allow Litterst to provide stroke length control (as already disclosed), but would also allow for accurate monitoring of the total volume output by the pump, thereby allowing the system to estimate when the micro-ingredient product container (206) is near (or at) depletion.    Therefore, to one of ordinary skill desiring an improved pump drive monitoring system that accurately monitors pump output volume and supply volume, it would have been obvious to utilize the techniques disclosed in Dingle in combination with those seen in Litterst in order to obtain such a result.  Such a modification would result in Litterst’s controller (205) being programmed to monitor the solenoid current to determine valid pumps strokes and sold-out conditions.  Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litterst’s controller (205) to further include the current-to-stroke monitoring algorithm of Dingle in order to obtain predictable results; those results being more accurate monitoring of the volume output by the pump (including any sold-out or pump-off condition), thereby allowing the system to accurately and reliably estimate when the micro-ingredient supply container (206) is near (or at) depletion (i.e. sold-out).

In regards to Claims 23-24, Litterst as modified by Dingle would use the measured current flow through the solenoid coil to determine whether the stroke of the solenoid pump is a Sold-Out Stroke (based on the "invalid stroke" teachings of Dingle).

Claims 25-26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0009365 to Litterst et al. in view of US PG-Pub. No. 2009/0019835 to Dingle, and further in view of US PG-Pub. No. 2007/0164046 to Nighy.
In regards to Claim 25, Litterst-Dingle discloses the system substantially as claimed, but does not disclose wherein the product container further comprises an RFID tag that stores a fuel gauge value representing the amount of fluid remaining in the at least one product container.
However, Nighy discloses another beverage dispenser unit similar to that of Dingle (para. 2), and which specifically discloses that the fluid container/reservoir 8 has an automatic identification means such as an RFID tag which specifies the amount of fluid contained in the reservoir (i.e. a fuel gauge value), thereby allowing the pump dispenser system to determine when the reservoir will run empty (para. 28). This improves the efficiency of the dispenser by preventing continued operation of the dispenser after the fluid reservoir has run empty. Hence, by providing such an RFID tag system for the tank (206) of Litterst, the controller 205 would have improved tank volume accuracy by now being able to estimate the remaining quantity of fluid in the tank 206, long before complete emptying. Therefore, to one of ordinary skill desiring a more efficient dispenser system, it would have been obvious to utilize the techniques disclosed in Nighy in combination with those seen in Litterst-Dingle in order to obtain such a result. Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the supply tank (206) of Litterst with the RFID tag of Nighy in order to obtain predictable results; those results being improved fluid volume estimation prior to complete emptying of the tank.

In regards to Claim 26, the control logic subsystem of Litterst (as modified by Dingle and Nighy) would determine a Sold-Out condition of the at least one product container (206) if a given number of consecutive Sold-Out Strokes are determined and the fuel gauge value is above a threshold volume (as taught by Dingle & Nighy, respectively).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2007/0009365 to Litterst et al. in view of US PG-Pub. No. 2009/0019835 to Dingle, and further in view of US 5,284,422 to Turner et al.
In regards to Independent Claim 27, and with particular reference to Figures 1-3 & 6, Litterst et al. (Litterst) discloses:

(27)	A method for making beverages (paras. 2-3) and for monitoring flow of beverage fluid from a micro-ingredient product container (206; Fig. 6) through a solenoid pump (204) comprising: energizing a solenoid coil (“solenoid”; para. 56) of a solenoid pump (204) to produce a stroke of the solenoid pump; pumping beverage fluid from a micro-ingredient product container (206) through the solenoid pump during each stroke (paras. 61, 74-77); 

Although Litterst discloses much of Applicant's claimed invention, he does not disclose sensing the current flow through the solenoid coil using a current sensor and producing an output of the sensed current flow; monitoring the current flow through the solenoid pump using a control logic subsystem, the control logic subsystem receiving the sensed current flow from the current sensor; the control logic subsystem determining the standard deviation of the current flow; the control logic subsystem analyzing the standard deviation of the current flow; determining whether the stroke of the solenoid pump moves a volume of beverage fluid out of the solenoid pump that is a predetermined amount of the rated volume per stroke for the solenoid pump by using the sensed current flow through the solenoid coil at a certain time; and the control logic subsystem determining a pump condition using at least the sensed current flow through the solenoid coil, the pump condition selected from the group that comprises a normal pump condition, an abnormal pump condition and a Sold-Out condition of the at least one micro-ingredient product container.
However, Dingle and Turner remedy these deficiencies. With reference to Figures 1-4, Dingle discloses another fluid delivery system which includes a solenoid-type piston pump 20 driven by a solenoid 36 for pumping a liquid from a supply container 28 (paras. 40-42), wherein the piston pump 20 is controlled by a central controller 24 that monitors and controls the current flowing within the solenoid 36 in order to monitor the actual stroke of the pump (Abstract; paras. 21-30; 49, 52-67). In these disclosures, Dingle discloses that the central controller 24 utilizes a control logic subsystem (i.e. glitch detect circuit 54) that monitors the current flow through the solenoid coil 36 and uses this in order to determine whether the stroke of the solenoid pump 20 moves a volume of fluid out of the solenoid pump that is a predetermined amount of the rated volume per stroke for the solenoid pump (i.e. determines if the pump produces a valid stroke). Dingle goes on to disclose that this current/stroke monitoring functionality further allows the control system to accurately determine a Sold-Out condition (i.e. depletion) of the product container 28 (paras. 57-67). Hence, with this control system, Dingle is able to monitor the volume output of the pump stroke-by-stroke, thereby allowing for a very accurate calculation of the total volume output by the pump, and thus, determine the depletion status of the supply container 28. By utilizing the current-to-stroke monitoring algorithm of Dingle within Litterst’s controller 205, the same volume measurement and supply container monitoring could be obtained, and without damaging or destroying any of Litterst’s originally-intended functionalities. Such a modification would allow Litterst’s controller 205 to not only provide stroke control (as already disclosed), but would also allow for accurate monitoring of the total volume output by the pump, thereby allowing the system to estimate when the supply container 206 is near depletion, wherein Litterst’s control logic subsystem 205 uses at least the measured current flow through the solenoid coil to determine a Sold-Out condition of the at least one product container (via the control algorithm of Dingle). However, Dingle does not further disclose determining and analyzing the standard deviation of the current in performing his stroke determinations. However, Turner et al. (Turner) discloses yet another reciprocating pump assembly (Fig. 1) that is driven by an electric motor 38, and specifically teaches the ability to detect a pump-off condition (i.e. a sold-out condition) of a well based on the monitored and analyzed standard deviation of the drive motor current (Fig. 3A; Abstract; col. 1, lines 8-18; col. 1, lines 62-64; col. 2, lines 39-42; col. 3, lines 7-38). In other words, Turner teaches the ability to detect a pump-off condition (i.e. a sold-out condition) through use of the standard deviation of the drive current. In these disclosures (especially col. 3, lines 7-38), Turner discloses that by determining and analyzing the standard deviation of the drive motor current, the control system is able to determine which particular current values (and thus, which particular pump strokes) are valid for further use by the control algorithm in making control decisions. Specifically, Turner discloses that in order to actually determine a pump-off/sold-out condition, the system must first determine the standard deviation of the current. Once this is known, the system determines valid current values (i.e. valid pump strokes) using this standard deviation (col. 3, lines 7-28). If a current value (i.e. stroke) is found to be valid, it is saved in the controller and utilized in further determinations (i.e. for sold-out status). If a current value (i.e. stroke) is found to be invalid, it is discarded entirely. In other words, the standard deviation is used to make these decisions of validity. Stated another way, the standard deviation of the current is used as a means of determining when current values are valid (which is an indication of a valid pump stroke), both of which are required in determining the presence of a sold-out condition. As such, through use of standard deviation calculations, Turner is able to determine which current values (and thus, which pump strokes) are valid and useful in making future sold- out determinations. Once a set number of valid current values exceeds a set threshold, a sold- out condition can then be ascertained (col. 3, lines 29-38). In other words, Turner’s system provides a current monitoring system similar to Dingle, but which provides an additional layer of current analysis (i.e. standard deviation analysis) that provides more accurate determinations of valid pump strokes/sold-out conditions. Coupling Turner’s standard deviation analyses with Dingle’s current analyses would ultimately result in Applicant’s claimed invention, including the use of both the current itself and the standard deviation thereof in determining valid pump strokes and sold-out conditions. Hence, by applying such methodologies to Litterst’s controller 205 in the same way, similar benefits could be obtained, without damaging or destroying any of Litterst’s originally-intended functionalities.  Therefore, Applicant’s invention appears to be a combination of known pump control techniques/algorithms that provide predictable results known in the art. In summary, Dingle provides clear disclosure of monitoring solenoid current to determine valid pump strokes and corresponding sold-out conditions, while Turner provides an additional control step of monitoring/analyzing the standard deviation of the monitored current in order to even more accurately determine valid pump strokes/sold-out conditions when they occur. In view of this, to one of ordinary skill desiring an improved pump drive monitoring system that accurately monitors pump output volume and supply depletion, it would have been obvious to utilize the techniques disclosed in Dingle and Tucker in combination with those seen in Litterst in order to obtain such a result. Such a modification would result in Litterst’s controller 205 being programmed to monitor solenoid current and the standard deviation thereof, both of which are utilized in determining valid pumps strokes and sold-out conditions. Consequently, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Litterst’s controller 205 to further include the current-to-stroke monitoring algorithm and standard deviation analyses of Dingle and Tucker, respectively, in order to obtain predictable results; those results being more accurate monitoring of the volume output by the pump (including any sold-out or pump-off condition), thereby allowing the system to accurately and reliably estimate when the supply container is near depletion (or is depleted).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of U.S. Patent No. 10,859,072 to Beavis et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent. In other words, the subject matter claimed in the instant application is fully disclosed in the issued patent.  Specifically, the patent and the instant application claim common subject matter as follows: a beverage system, a solenoid pump with a solenoid coil, a micro-ingredient product container, a PWM controller, a current sensor, a control logic subsystem, and all functional limitations associated with these common elements.  Finally, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the previous application which matured into a patent.  Applicant is encouraged to file a proper Terminal Disclaimer to overcome this nonstatutory double patenting rejection in an expeditious manner.



Allowable Subject Matter
Claims 33-38 are found to be provisionally allowable, pending 1) Applicant’s correction of the 112(b) issues and 2) Applicant’s filing of a proper Terminal Disclaimer to overcome the pending nonstatutory double patenting rejection. 

Claims 22 & 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC